ZAZZALI, J.,
concurring.
I write separately to address the question, which we do not decide here, whether a municipality may limit the number of mausoleums built in a cemetery under the Cemetery Act. N.J.S.A. 8A:1-1 to 12-6. In my view, the Cemetery Act does not preclude municipalities from regulating the number of mausoleums that *51may be built in a cemetery. I therefore conclude that an ordinance establishing a cemetery zone with mausoleums as accessory structures is valid and could be enforced.
I
Our Legislature has allowed joint State and local oversight of the construction of public mausoleums for over eighty-five years. The need to supervise mausoleum construction arose in the early twentieth century because public mausoleums often were dilapidated structures built by speculative companies. See David Charles Sloane, The Last Great Necessity: Cemeteries in American History, 222 (1991) (commenting that mausoleums historically were “shoddily built, and not only the cemetery but also the customers were defrauded”). Charging the State Board of Health with approving plans and specifications for the “building, construction or erection” of mausoleums, our Legislature required local boards of health to supervise the actual building process. L. 1916, c. 233. A modified version of that law was incorporated in the Cemetery Act, L. 1971, c. 333, § 8A:3-14. The Legislature eventually transferred the State’s oversight responsibility from the Department of Health to the Department of Environmental Protection (DEP). L. 1973, c. 219, § 6.
In 1979, the State’s responsibility for approving plans for mausoleum construction was transferred yet again, this time from the DEP to the Department of Community Affairs (DCA). L. 1979, c. 255 (codified at N.J.S.A. 8A:3-14 to 14.1). That move codified an agreement that had been reached between the DEP and the DCA whereby, shortly after the Uniform Construction Code Act was adopted, the DEP allowed the construction experts in the DCA to handle oversight of mausoleum construction. See Senate State Government, Federal and Interstate Relations and Veterans Affairs Committee, Statement to Assembly Bill No. 1491 (stating intent to transfer supervisory power to DCA because of “expert staff in the field of construction”). The legislation also required the DCA to establish “rules and regulations regulating the con*52struction of public mausoleums” and prohibited any such local rules except for ordinances providing for reasonable height and setback requirements. N.J.S.A. 8A:3-14.1. More specifically, that statute provides in part that “[a]ny local ordinance ... regulating the construction of [public mausoleums] shall be of no force or effect ... [except] zoning ordinances which provide for reasonable height and setback requirements.” Ibid.
The 1979 law settled an ambiguity in the Cemetery Act concerning whether towns were permitted to establish construction code standards for mausoleums. See Cedar Park Cemetery v. Hayes, 132 N.J.Super. 572, 583, 334 A.2d 386 (Law Div.1975) (holding that towns could regulate “setback distances, building dimensions and construction standards” of mausoleums under Cemetery Act) (emphasis added). The legislation was additionally intended to conform with an unpublished Law Division decision holding that towns were allowed to impose reasonable height and setback conditions on mausoleum construction. Senate State Gov’t, Federal and Interstate Relations & Veterans Affairs Committee Statement to A 1491(2R).
The case in point is Roman Catholic Diocese of Newark v. Cerone, No. L-35806-76 (Law Div. Feb. 15, 1979), where the Law Division held that municipalities may regulate mausoleum construction by establishing reasonable height and setback requirements. The ordinance in that case also permitted the municipality to limit the number of mausoleums to one per cemetery. In ruling, the trial court confirmed that municipalities retained the power to regulate the number of mausoleums in a cemetery, by specifically noting that “[t]he restriction of one mausoleum per cemetery ... is facially valid.” Cerone, (slip op. at 29). Although the Legislature, as discussed above, intended to tailor the Cemetery Act amendments to conform to the Cerone decision, the Legislature adopted Cerone’s holding only with respect to height and setback requirements and not the language permitting municipalities to regulate the number of mausoleums in a cemetery.
*53The adoption by the Legislature of one aspect of Cerone and not another, in my opinion, does not evince an intent to prevent municipalities from regulating the number of mausoleums in a cemetery. Instead, the Legislature’s codification of Cerone’s holding that municipalities may establish reasonable height and setback requirements corresponds to the narrow purpose of the bill-to effect the transfer of supervisory authority over mausoleum construction from the DEP to the DCA. I believe that if the Legislature had had any reservation about Cerone’s holding regarding a municipality’s reserved power to regulate the number of mausoleums per cemetery, it would have said so. Rather, aware that the DCA presumably would assume regulatory oversight over height and setback requirements under its new authority, the Legislature’s reference to Cerone suggested that it considered it prudent not to interfere with the common-law rights of municipalities recognized in the trial court’s decision. The Legislature did not need to codify a power long understood to be reserved to municipalities.
Finally, assuming arguendo that Cerone was the first court to recognize municipal authority to limit the construction of mausoleums, the argument that the Legislature adopted only one part of Cerone and rejected the other part is belied by the legislative commentary to the. bill and runs contrary to a fundamental rule of statutory construction that “a partial codification of a common-law rule does not necessarily abolish such portion of the rule not encompassed within the statute.” 15A Am.Jur.2d Common Law § 15. See also Blackman v. Iles, 4 N.J. 82, 89, 71 A.2d 633 (1950). (“If a change in the common law is to be effectuated, the legislative intent to do so must be clearly and plainly expressed.”)
The scope of the 1979 law was considered by the Law Division in Diocese of Metuchen v. Township of Piscataway, 252 N.J.Super. 525, 531, 600 A.2d 173 (Law Div.1991). The court concluded that N.J.S.A. 8A:3-14.1 does not preclude a municipality from regulating off-street parking requirements for a proposed mausoleum. Although recognizing that section 14.1 could be read nar*54rowly to permit a municipality to regulate only height and setback requirements, the court noted that municipalities also were specifically authorized under the Municipal Land Use Law (MLUL) to establish standards for “off-street parking.” N.J.S.A. 40:55D-65d. Ibid. Because of that separate provision under the MLUL, the court held that the Cemetery Act did not preclude local regulation of off-street parking near a mausoleum. Ibid.
II
The Cemetery Act does not preclude the Township from limiting the number of mausoleums in a proposed cemetery. The Legislature intended N.J.S.A. 8A:3-14.1 to prohibit municipalities from regulating the “construction” of mausoleums. The term “construction” is open to interpretation. A broad interpretation of that term would preclude a municipality from restricting the number of mausoleums that may be built in a cemetery. Neither the Attorney General, appearing amicus on behalf of the Cemetery Board, nor the lower courts advance that view. Alternatively, the term “construction,” particularly when analyzed within the context of the Cemetery Act, may be interpreted to preclude only local interference with the process involved in physically building-such structures. I am confident that the latter view is the more sensible interpretation of the term “construction” and is more consistent with the spirit of the Cemetery Act.
“Construction,” although not defined under the Cemetery Act, is defined under the Uniform Construction Code Act to mean “construction, erection, reconstruction, alteration, conversion, demolition, removal, repair or equipping of buildings or structures.” N.J.S.A. 52:27D-121. Moreover, “construction” commonly means “the form or manner in which something has been put together.” Webster’s Third New International Dictionary (1971). Within the context of the Cemetery Act, the term thus connotes the building and design of mausoleums and generally precludes local regulation of those activities. The preclusion of local regulation of construc*55tion, however, does not affect the authority of a township to regulate the number of mausoleums to be built in a cemetery.
That interpretation of the term “construction” is congruent with the function of the agency that is charged with overseeing that activity: the DCA. The DCA’s expertise generally is in supervising how buildings are to be constructed, not how many should be constructed. The fact that the Legislature requires the DCA to establish appropriate criteria for the construction of mausoleums consistent with the Uniform Construction Code suggests that the Legislature was concerned with preempting a municipality’s ability to impose its own unique construction code requirements on cemetery corporations, with the exception of height and setback requirements.
Moreover, that view accords with the historical scope of regulatory power exercised by the State Department of Health and the DEP prior to the DCA’s oversight responsibility after the 1979 amendments. Prior to the DEP’s regulation under the Cemetery Act, the State Department of Health reviewed construction plans according to specific statutory provisions regarding exterior construction as well as the interior sealing of crypts. Cedar Park, supra, 132 N.J.Super. at 579, 334 A.2d 386. The DEP’s supervision of mausoleum construction, however, centered on drainage and sewage concerns. In Cedar Park, the DEP conceded that its power to regulate construction could not exceed its own administrative standards to insure that sewage construction and corresponding sewage systems were installed and functioned properly. Id. at 579-80, 334 A.2d 386; N.J.A.C. 7:9. The control exercised by both of the DCA’s agency predecessors evidences that at no time did the Legislature empower a state agency to determine whether a mausoleum could be built. Instead, the overriding concern was the manner in which mausoleums should be built.
The Legislature’s decision in 1979 to transfer authority to the DCA validates this concept. The transfer from the DEP to the DCA, as discussed above, sought to place mausoleum construction under the jurisdiction of the most qualified administrative agency *56to handle construction issues. The Uniform Construction Code Act grants the DCA authority to issue regulations pursuant to the Act. The DCA’s own regulations concerning the Uniform Construction Code mirror the self-imposed restraints over construction practiced by the State Department of Health and the DEP. The stated intent and purpose of the DCA’s regulations include:
1. To encourage innovation and economy in construction and to provide requirements for construction and construction materials consistent with nationally recognized standards.
2. To formulate such requirements, to the extent practicable, in terms of performance objectives, so as to make adequate performance for the use intended as the test of acceptability.
5. To insure adequate maintenance of buildings and structures throughout the State and to adequately protect the health, safety and welfare of the people.
6. To eliminate unnecessary duplication of effort and fees in the review of construction plans and the inspection of construction.
[N.J.A.C. 5:23-1.3]
Stated simply, the DCA is a watchdog agency regarding construction standards and methods, not a council sitting in judgment deciding whether construction is to proceed in the first place. If the Legislature had been concerned with localities limiting the number of mausoleums to be created within cemeteries, it likely would have assigned that regulatory responsibility to the Cemetery Board rather than to the DCA. The State’s authority over mausoleum construction, however, is assigned expressly to the DCA and no provision in the Cemetery Act expressly or implicitly grants the Cemetery Board such power.
Furthermore, as the court in Diocese of Metuchen concluded, although N.J.S.A. 8A:3-14.1 may be read technically to preclude any municipal regulation over mausoleums other than height and setback requirements, such an interpretation should not prevail where the Legislature has assigned municipalities powers and responsibilities under separate statutory provisions that do not conflict with the regulation of the “construction” of mausoleums. In Diocese of Metuchen, because the municipality was expressly *57authorized under N.J.S.A. 40:55D-65d to establish standards for “off-street parking,” the court held that the Cemetery Act did not preclude local regulation of off-street parking near a mausoleum. 252 N.J.Super. at 531, 600 A.2d 173. In this case, that same section of the MLUL, section 65, provides that municipalities may adopt zoning ordinances that regulate “the percentage of lot or development area that may be occupied by structures.” N.J.S.A. 40:55D 65b. The authority of the Township to regulate the number of mausoleums to be built in a cemetery is therefore not only permissible, but also is a prerogative quite distinct from the authority to regulate the manner in which those structures are constructed. The Cemetery Act clearly precludes only the latter of these rights.
Quite apart from the language of the Act, the legislative history of N.J.S.A. 8A:3-14.1 supports that conclusion. The genesis of the 1979 law was the Legislature’s intent to transfer the State’s authority to supervise mausoleum construction from the DEP to the DCA and its concern with the existing “contradictory local requirements” relating to mausoleum construction. Assembly State Government, Federal and Interstate Relations and Veterans Affairs Committee Statement to Assembly Bill No. 1491 of 1978. The Legislature intended to conform the Cemetery Act with an unpublished decision that not only allowed local height and setback requirements, but also upheld a local restriction on the number of mausoleums that could be created in a cemetery. Cerone, supra, (slip op. at 29). There is no indication that the Legislature ever has been concerned about municipalities abusing their authority to decide whether to limit the number of mausoleums in cemeteries within its borders. Both N.J.S.A. 8A:3-14 and N.J.S.A. 8A:3-14.1 are designed to ensure that mausoleums are built in a safe manner, are subject to strict State and local oversight, and conform to uniform, statewide construction code requirements and not to contradictory local requirements. See N.J.S.A. 8A:3-14b (stating that the DCA must ensure that mausoleums will not constitute a “hazard to public health or safety”). Neither of these statutes restricts municipal discretion concerning *58the number of mausoleums to be built •within the cemetery. If municipalities were divested of that power, certain municipalities might decline to approve the creation of cemetery zones — a result the Legislature could not have intended.
I add that although a municipality may limit the number of mausoleums to be built in a cemetery, it cannot altogether preclude mausoleums from being built in a cemetery located within its borders. In Cedar Park Cemetery v. Hayes, supra, 132 N.J.Super. at 578, 334 A.2d 386, a Paramus ordinance declared mausoleums a prohibited use in the Borough. The court, however, observed that under the Cemetery Act “[c]emetery land is dedicated to all permissible statutory uses once the municipality has exercised its limited discretion and permitted the use within its boundaries.” Id. at 579, 334 A.2d 386. Because the construction of mausoleums is a permissible use under the Cemetery Act, the court correctly held that towns cannot bar such structures from being built.
In sum, I conclude that the Legislature did not intend to divest municipalities of the power to regulate the number of mausoleums created within their borders. The prohibition against local “regulation of construction” of mausoleums under N.J.S.A. 8A:3-14.1 was intended to preclude only municipal regulation of the construction of mausoleums, not local limitation on the number of those structures that may be built. The Township’s 1995 ordinance creating a cemetery zone with mausoleums as accessory structures therefore is valid.
III
I concur with the holdings of the Court. I would also hold that although the Township’s 1997 ordinance rezoning Trinity’s property from cemetery use to residential use is preempted by the Cemetery Act, the Township’s 1995 ordinance creating a cemetery zone with mausoleums as an accessory use remains valid. In enacting the Cemetery Act, the Legislature intended to preclude local regulation of construction standards for public mausoleums. However, the municipality’s “residuum of power” includes the *59power to regulate the number of mausoleums that may be built in a cemetery. Cedar Park, supra, 132 N.J.Super. at 581, 334 A.2d 386.
For reversal and, remandment — Chief Justice PORITZ and Justices STEIN, COLEMAN, LONG, VERNIERO, and ZAZZALI — 6.
Opposed — None.